Citation Nr: 0521542	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  The appellant is the veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which, inter alia, denied the 
benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that this case 
requires a remand.  

In a December 2004 letter, the Board informed the appellant's 
representative that it had obtained a medical opinion 
concerning a question involved in the appellant's appeal.  
The Board enclosed a copy of the medical opinion, dated in 
October 2004.  In correspondence received in January 2005, 
the appellant indicted that she did not waive the right to 
have the case remanded to the agency of original jurisdiction 
(AOJ) for review of the new medical opinion.  She requested 
that the Board remand the appeal to the AOJ for initial 
review of the evidence obtained by the Board.  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should review the claims file 
and ensure that the appellant's claim 
requires no other notification or 
development action.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death, with consideration of 
the October 2004 medical opinion and any 
other evidence added to the record since 
the issuance of the December 2002 
Supplemental Statement of the Case.   

3.  If the decision is adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case, which reflects 
consideration of the October 2004 medical 
opinion and any other evidence added to 
the record since the issuance of the 
December 2002 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




